Citation Nr: 1511589	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  02-21 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a disability of the central nervous system, to include Parkinson's disease, and to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from October 1968 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In relevant part, an April 2013 Board decision denied the Veteran's claim for entitlement to service connection for Parkinson's disease.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2014 Memorandum Decision, the Court vacated the Board's April 2013 decision with respect to the denial of entitlement to service connection for Parkinson's disease and remanded the matter to the Board for further consideration and development.  As will be discussed in greater detail below, the original claim for entitlement to service connection for Parkinson's disease has been recharacterized as listed above based on the holding on the August 2014 Memorandum Decision.

The Board also notes that the April 2013 decision remanded multiple issues to the agency of original jurisdiction (AOJ) for additional development.  Such issues have yet to be recertified to the Board and will not be considered further herein.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks entitlement to service connection for Parkinson's disease.  In his December 2008 statement of the claim, the Veteran appears to assert that he has Parkinson's disease related to his in-service exposure to chemical toxins and heavy metals while performing his duties as an electrician.  

The April 2013 Board decision denied the Veteran's claim for Parkinson's disease on the basis that there was no current disability.  In part, the Board relied on a November 2006 private treatment record from a private treating physician who indicated that a review of the Veteran's treatment records did not reflect a diagnosis of Parkinson's disease.  Moreover, the private record indicated that previous neurologic consultation had determined that "there is a question of history of movement disorder felt likely related to his psychiatric medications."  The August 2014 Memorandum Decision found the reliance by the Board on the above quoted November 2006 statement problematic in denying the Veteran's claim and noted that "where the evidence of record, in particular the November 2006 treatment note, reasonably raised the issue, the Board erred by not addressing whether the appellant suffered from a movement disorder."  In that regard, the Board notes that the Veteran is not currently service connected for an acquired psychiatric disorder; however, this claim was remanded by the Board in April 2013 and currently is under consideration by the AOJ. 

In addition to the above evidence, the Board notes that a June 1997 private treatment record attributed the Veteran's reports of dizziness to his blood pressure medication.  The records, however, include numerous subsequent reports of dizziness after the alteration of his blood pressure medication.  In September 1998, the Veteran reported problems with daytime somnolence and was concerned about falling asleep while driving.  The Veteran's psychiatric medication was stable and not believed to be related to the sleepiness problems.  

Later in September 1998 the Veteran was involved in a motor vehicle accident where he crossed the center line of the road and was struck head on by another car.  The Veteran did not remember swerving into the other lane or feeling overly sleepy beforehand.  After discussing the Veteran's reports regarding the accident, the impression listed in an October 1998 private treatment record was motor vehicle accident with questionable "falling asleep versus syncope, seizure."  The treatment provider concluded that it was probable that sleep apnea was contributing and questioned whether medication also had an effect.  In November 1998, the Veteran reported a recent history of falls, which the treatment provider concluded was probably benign in nature.

In June 2002, the Veteran reported that on 5 occasions since 1999 he had experienced slurred speech and a staggering gait, which had resolved after a few minutes of resting.  He denied any ongoing acute neurological changes, despite claiming multiple traumatic brain injuries and heart attacks.  The treatment provider noted that earlier that month the Veteran had been evaluated by neurology who concluded that the Veteran's multiple neurologic complaints were psychiatric in nature.  In May 2003, the Veteran reported a past diagnosis of Parkinson's disease to his dental treatment provider.  The Veteran's primary care physician, however, clarified to the dental provider that the Veteran "had not been diagnosed with Parkinson's disease by us or his neurologist."  

Thus, there is some evidence of neurological and possible central nervous system problems.  In light of the foregoing and the August 2014 Memorandum Decision findings, the Board concludes that a VA examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examination to determine the nature and extent of all central nervous system disorder(s), including Parkinson's disease and any diagnosed movement disorder, found to be present.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, conducting an interview of the Veteran, and undertaking any studies deemed necessary, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) that any current central nervous system and/or movement disorder: (a) was incurred in or is otherwise related to the Veteran's military service OR (b) was caused or (c) aggravated by a service-connected disability.

The examiner is requested to consider, and discuss to the extent necessary, the Veteran's assertions that he has been diagnosed with Parkinson's disease and the medical evidence discussed in the body of this remand.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




